Case 0:21-cv-60503-RKA Document 21 Entered on FLSD Docket 06/11/2021 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-60503-CIV-ALTMAN/Hunt

  EDUARDO GARCIA,

         Plaintiff,

  v.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC,

        Defendant.
  _____________________________________/

                                                     ORDER

         The Court held a status conference in this matter on June 9, 2021. During the hearing, the

  parties represented that they are nearing a settlement. Accordingly, the Court hereby ORDERS AND

  ADJUDGES as follows:

              1. This case is STAYED. The case shall be CLOSED for administrative purposes. Any

                      pending motions are DENIED as moot. All pending hearings and deadlines are

                      TERMINATED.

              2. By July 9, 2021, the parties shall file a Notice of Settlement (or Non-Settlement),

                      indicating whether the parties have settled this case.

         DONE AND ORDERED in Fort Lauderdale, Florida this 9th day of June 2021.




                                                                 __________________________________
                                                                 ROY K. ALTMAN
                                                                 UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
